Case: 16-40171      Document: 00513975717         Page: 1    Date Filed: 05/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 16-40171
                                                                                      Fif h Circuit

                                                                                    FILED
                                  Summary Calendar                               May 2, 2017
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

PEDRO ANTONIO AYALA-AYALA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:05-CR-920-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Pedro Antonio Ayala-Ayala appeals the 24-month
term of imprisonment imposed by the district court on revocation of his
supervised release.        During the pendency of this appeal, Ayala-Ayala
completed his revocation sentence and was released from custody. Because the
district court did not impose an additional term of supervised release, the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40171    Document: 00513975717    Page: 2   Date Filed: 05/02/2017


                                No. 16-40171

instant appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); United
States v. Heredia-Holguin, 823 F.3d 337, 343 (5th Cir. 2016) (en banc).
      Accordingly, Ayala-Ayala’s appeal is DISMISSED as moot.




                                      2